Title: Nicolas G. Dufief to Thomas Jefferson, 6 September 1813
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur,
A
Philade ce
6 Septembre
1813
          J’ai eu
l’honneur, Mardi dernier, 31 dernier, d’envoyer
de votre part à Mr
J. Adams le
Seul exemplaire qu’il y eût en ville de l’ouvrage du
Dr Priestley. Il le recevra
cartonné n’ayant pas eu
le temps de le faire relier puisque vous désiriez qu’il lui parvînt
without delay: Dans la
lettre qui accompagnait l’envoi, je n’ai pas manqué de
mentionner cette circonstance
          Dans
deux ou trois jours, je vous adresserai la feuille qui manque au 1er vol. de mon dictionnaire qui
par la  faute du Relieur
Se trouve incomplet
          Agreez les assurances de mon profond respect, & de mon
parfait devouementN. G.
Dufief
         
          Editors’ Translation
          
            Sir, 
Philadelphia
6 September
1813
            This past
Tuesday the 31st, I had the honor of sending to Mr.
J. Adams
on your behalf the only
copy of Dr. Priestley’s work to be found in
this city. He will receive it in
boards, as you desired it to reach him
without delay, and I did
not have time to get it bound. In the letter accompanying the package I did not
fail to mention this circumstance
            Within two or three days I will send you the sheet that is
missing from the first volume of my dictionary, which was omitted by the
binder
            Please accept the assurances of my profound respect and
perfect devotionN. G. Dufief
          
        